First and foremost, I should like to join those personalities and representatives who have addressed the Assembly before me to express once again the very strong sympathy and firm solidarity of the people and Government of Togo with the people and Government of Mexico following the devastating earthquake that recently saddened their capital and country. The toll in human lives and material damage have deeply moved us. We therefore firmly support the General Assembly's response and actively encourage the action taken by the international community to come to Mexico's aid.
One of the major lessons that emerged from the Second World War was the need to transcend political, ideological and socio-cultural barriers with a view to consolidating international peace and security and promoting the economic and social progress of humanity. Towards this end, indeed, the United Nations was created 40 years ago.
As a symbol of the determination of mankind once and for all to guard against new temptations of conquest and domination, the United Nations figures among the most noble ambitions ever conceived by human genius.
This ambition, sustained by the powerful joint determination of the founding nations and since then jealously nurtured by the whole international community, has withstood the test of time, thus retaining its full legitimacy.
The present session of the General Assembly is being held in the course of a a year to the credit of which history will, in its glorious annals, record events of far-reaching significance, such as the thirtieth anniversary of the founding of the Movement of Non-Aligned Countries, the twenty-fifth anniversary of the United Nations Declaration on the Granting of Independence to Colonial Countries and Peoples, the fortieth anniversary of the inception of the United Nations itself, and the proclamation of the International Year of Peace. As an important milestone, the fortieth session must bear the stamp of our loyal attachment to having these noble ideals that gather us here endure, along with having us hold high the banner of our firm commitment to strive for the strengthening of the efficacy of our common endeavor.
Carrying out essential missions assigned to our Organization thus calls for and is worth our casting a twofold look, back to the past and forward to the future. In this connection, what is reassuring is to note that, in view of the scope of its activities and the multiplicity of the functions it carries out, the United Nations has proved to be itself as an indispensable tool for maintaining world-wide comprehensive balance.
That overall balance has benefited largely from the growing awareness and recognition by all States Members and peoples of the validity of the principles and objectives of our Organization, particularly in terms of the importance of peace, security, human dignity and international co-operation. As we know, strengthening this balance will depend on the political willingness of all Member States to abide by United Nations decisions.
It is equally reassuring to note that, thanks to the continued growth in the ranks of States Members, which today number more than three times those at the inception of the Organization, the United Nations has clearly confirmed not only its universalist worth but also the irresistible power of its ideals. Thus we see a whole range of reasons that give us cause for pride and satisfaction - reasons which are the underpinning of our assessment of the role and proper place of the United Nations in a constantly changing world.
At the same time, however, a single tree cannot cover the entire forest, because 40 years without a generalized holocaust, 40 years without a new world war, is not synonymous with 40 years of the absolute peace, serenity and profound harmony of which the founders of our Organization dreamed. Indeed, growing awareness of the dangers of a third world war and the need to ward it off has engendered scientific research coupled with the use of more subtle types of confrontation.
How can anyone be astonished if, in view of this fact, the international community has gone through 40 years of such proliferation of arms and increasing sophistication of threats to peace, the continued existence of the policy of domination in economic, financial and military terms, and a widening of the gap separating the rich from the poor countries? Do we not herein find a whole range of gaps undermining the effectiveness of the United Nations system and much evidence that multilateralism is in crisis?
Guided by the considerations linked to the historical context within which this gathering is being held, I am fully aware of the considerable weight of responsibility that has been placed on the shoulders of Ambassador de Pinies in a spirit of admirable unanimity as he presides over this fortieth session. Chance has seen to it that, one of the permanent representatives invested with the greatest authority should hold this lofty office.
Aware of his rich and vast diplomatic experience marked by insight, level-headedness and wisdom, I am deeply convinced that this session will be crowned with exceptional success commensurate with the fortieth anniversary. He comes from a country - Spain - with which Togo maintains ties of profound friendship and with which geography and history have linked us, providing the best guarantees for better understanding of different civilizations and peoples.
In wholeheartedly congratulating him cm his resounding election, I assure him of my delegation's fullest co-operation for the successful accomplishment of his lofty mission.
We still recall the climate of serenity, courtesy and dialog that marked the thirty-ninth session of the General Assembly. That state of affairs, which without a doubt marked a positive trend we hope will continue, can be explained by a certain degree of maturity our Assembly seems to have gained, particularly in terms of a certain clear-sightedness, pragmatism and sense of balance infused into the Assembly by Mr. Paul Lusaka as he led the thirty-ninth session.
His presidency of that session and indeed of the United Nations Council for Namibia are offices in which Mr. Lusaka has displayed an enthusiasm and dedication bearing witness to his profound faith in the noble ideals of the United Nations. Such willingness to make himself fully available to the Organization has also done honor to his country and all of Africa. We pay him a ringing tribute. Such willingness to work for the Organization deserves from this entire Assembly the most heartfelt congratulations.
To ensure sustained efficacy, what we do here in our joint undertaking must -and we are fully aware of this - be based on timely initiatives from one of the key players in the Organization, the Secretary-General. In this connection, it seems to me only right to pay a tribute to and congratulate Mr. Javier Perez de Cuellar on the originality and exactness of his way of viewing his lofty functions which permeate his work style. At the risk of affronting his singular modesty, my delegation fully appreciates the manifold efforts he has exerted in his tireless search for solutions to the painful problems that continue to arise throughout the third world, such as fratricidal conflicts in Asia and the Middle East, and natural disasters in Africa, Latin America and elsewhere.
While the world has not known a generalized holocaust in the past 40 years, the fact is that war has changed in scope and sought other theaters of operation. Hence confrontation of a direct and generalized kind has yielded to a mushrooming of conflicts throughout the third world. Genuine local wars by proxy, these conflicts for the most part the rivalries and antagonisms pitting the major Powers without breaking their devotion to safeguarding the peace existing between them.
The fact is that peace cannot be the subject of any kind of monopoly, because it is indivisible, the precious possession of mankind and the primary aim of the United Nations. It is therefore important for us to see to it that conflict situations still persisting here and there throughout the world are the object of an in-depth assessment by all States Members leading to solutions acceptable to all parties - in other words, solutions founded on tolerance, mutual understanding and a sincere determination to co-operate.
Given that perspective and the proclamation of the International Year of Peace, respect for the right of peoples to peace now requires that Asia be freed of invasion forces and fratricidal conflicts and that Africa be totally liberated from colonialism, apartheid and outside interference. Respect for the right of peoples to peace also demands that the Middle East reach peaceful coexistence among all peoples, without distinction as to race, religion and political conviction, within the framework of independent and sovereign States; and, finally, that South America be freed of the last vestiges of colonialism.
Situations of fait accompli noted today in Asia run the risk of tarnishing the image and prestige of our Organization by challenging its credibility and moral authority. The fact that massive military forces have been deployed by foreign forces in Afghanistan to break the people's resistance clearly shows a determination to subjugate that full-fledged member of the Movement of Non-Aligned Countries.
However, the indifference of the Power concerned to the relevant General Assembly resolutions calling for the unconditional withdrawal of foreign forces from Afghanistan must in no way undermine our near unanimity of purpose to fight by all legal ways and means fully to implement those General Assembly resolutions.
Pursuing the resistance struggle under the courageous leadership of Prince Norodom Sihanouk against the foreign occupation troops, the coalition Government of Democratic Kampuchea has shown that no sacrifice is too great in its attempt to regain freedom, sovereignty and territorial integrity for Kampuchea. This heroic resistance on the part of the freedom fighters is thus deserving of the entire international community's increased support until Democratic Kampuchea regains its total independence. As far as my country is concerned, it resolutely supports the struggle and will join in every initiative aimed at resolving the Kampuchean question. This is why Togo has made it a point to be a sponsor of the resolution on Kampuchea.
The failure of numerous attempts at settling the Iran-Iraqi conflict reflects the dangerous escalation of hostilities there. It is highly detrimental to international peace and security for excessive nationalism and geo-political calculations to turn this conflict into a kind of total war encompassing without distinction nor consideration civilian and military targets, cities and rural areas. Moreover, it is extremely disquieting to note that five years of bloody conflict, having taken a heavy toll in human lives and material damage, in no way seems to have weakened the determination of either side to achieve a military victory which seems an illusory goal. It is high time for the leaders of Iran and Iraq to put an end to the hostilities, to agree to start negotiations and acknowledge that this is the only realistic way for an equitable settlement of their dispute.
It is also high time for the United Nations to consider measures with a view to discouraging the purveyors of weapons who continue to fuel this focal point of tension. Having followed with interest the mediation efforts undertaken by the Secretary-General, my country feels that pursuing this initiative is likely to contribute to a peaceful settlement of the conflict between Iran and Iraq.
Safeguarding and strengthening peace on the Asian continent also demands that the Korean people, after 40 years of division, distrust and confrontation, regain harmony peacefully and independently within the context of a reunified State. To that end, it is highly desirable that the North Korean leadership's willingness to open a dialog, rapidly finds a favorable echo on the part of the South Korean authorities. In this connection, the Government of Togo supports the three-point plan proposed by the North Korean side for reunification of the country.
The areas of turmoil in Africa are still the result of greed, external interference and cunning geo-political calculations. For the sake of stability in Africa itself and of a more balanced world, reducing and eliminating these tensions is an imperative and urgent task which the African States and the international community must tackle.
As to the Western Sahara, Togo supports the relevant resolutions of the Organization of African Unity (OAU) and the United Nations and appeals to the parties concerned to join in the negotiations with a view to settling this conflict peacefully.
As for the crisis in Chad, this is still of extreme concern to the Government of Togo, and my country thus invites the international community to support the efforts of the Brazzaville Conference aimed at direct negotiations between the legal Government of Chad and all opposition factions.
Under pressure from the fierce resistance of the freedom-fighters and the condemnation of the international community and world public opinion, major breaches have been made in the apartheid system. Thus, following the obvious failure of the policy of bantustanization and institutional reforms, eminent leaders of the party in power have acknowledged the serious internal contradictions in the white regime and the aberration of the apartheid doctrine. Given such a background, the pursuit of this ferocious repression against the black majority and the destabilizing maneuvers aimed at neighboring countries in southern Africa bear witness to the panic of the racists in power, with their backs against the wall, facing despair, and aware of the fact that they have reached a turning point in their history. Either apartheid is gradually dismantled from within or it will be swept away in violence and under the impact of external factors. Facing such a dilemma, the South African regime, indeed struck to its very core, is proliferating its acts of aggression, notably its most recent interventions in Angola as if to defy the United Nations and the international community.
My country stands side by side with the Government and people of Angola, supports their struggle and firmly condemns the racist South African regime for its policy of oppression, social repression and aggression. The time is thus ripe for increasing various forms of pressure on South Africa, including the use of economic sanctions. In this connection, we welcome the initiatives taken by the House of Representatives and the Senate of the United States in adopting-a bill that envisages such sanctions, and we hope that it will be voted upon and become law, thus serving as an example to other countries.
The trade restrictions decided upon against the apartheid regime by the Scandinavian countries and Canada, followed by other countries, may prove useful, and the decision taken by France to freeze its investments in South Africa is encouraging. These measures serve as a serious warning to the racist Government. We hail the courage and determination of the Governments concerned for the series of measures that they have launched against this regime which is a blot on mankind. We are obliged to France for its positive initiatives taken in the Security Council. We are also grateful to the other Security Council members for the support they have lent the French initiatives.

In terms of the measures taken to isolate the apartheid regime, economic sanctions are all the more timely, in as much as they are likely to unfreeze the decolonization process for Namibia. To be sure, the Security Council unanimously condemns the setting up in Namibia of an interim government by South Africa and recommends voluntary economic sanctions against the apartheid regime. It remains essential, however, to ensure that direct pressure is brought to hear on the Pretoria Government to compel it to give up this new neo-colonialist maneuver and to recognize that the only valid approach is to grant independence under Security Council resolution 435 (1978) without any linkage to the withdrawal of Cuban troops from Angola.
The Middle Bast has now gained the alarming reputation of being an area in a quasi-permanent state of upheaval. We have a situation here which poses one of the most serious threats to our Organization and it must take up this challenge forthwith.
The civil war in Lebanon is so fraught with horror, harassment and genocide that we must do more than merely raise our voices in despair. At a time when a people is dying and a country falling into ruins, it is essential that our wall of hypocritical indifference and guilty silence tumble and that we reconsider the mandate entrusted to the United Nations Interim Force in Lebanon (UNIFIL) with a view to increasing its ability to maintain peace* For this operation to have any chance at success it should receive the dynamic co-operation of those Powers which are directly or covertly involved in the civil war in Lebanon, along with the support of the Lebanese leadership. The growing antagonism of the opposing factions makes the question of Palestine even more delicate and distressing.
The recent bombing of the headquarters of the Palestine Liberation Organization (PLO) in Tunisia by the Israeli Air Force, in defiance of the sovereignty and territorial integrity of a State Member of our Organization, and in violation of the fundamental principles of the Charter of the United Nations and of international law, may well extend the conflict to other States in the area. My Government lends its firm support and solidarity to the Government and people of Tunisia. In the context of an equitable settlement of the Palestinian question, my delegation supports the idea of convening an international conference attended by all the parties concerned, including the major Powers.
Benefiting from scientific innovations and modern technology, the arms industry has expanded to such an extent that today we are witnessing the production and stockpiling of a whole panoply of weapons. This is an alarming fact, indeed. The destructive capacity of these weapons is unprecedented and is far beyond that of the weapons used in the two world wars, including notably the Hiroshima and Nagasaki bombs.
In this context, the forthcoming proclamation of the International Year of Peace must incite the inter national community; and in particular the major arms producers, to face up to their responsibilities. Even if the defense of territorial integrity and national sovereignty justifies the existence, equipment and maintenance of a national army in each country, the arms trade must cease to depend exclusively on the logic of profit motivations and political-ideological motivations, and be subordinated to a socio-humanitarian ethic instead. The control to be exercised over that trade implies the use of selective criteria that are likely in the future to obviate the risk of conflict in centers of tension or in areas of potential hostility.
The strengthening of international security imposes on the super-Powers the duty to pursue their dialog with perseverance with a view to concluding agreements on nuclear disarmament in order to reduce the climate of distrust that continues to prevail between them. The world-wide disarmament campaign must be intensified so as to make world public opinion more aware of the dangers of the balance of terror.
As all peoples are entitled to live in peace, each State must contribute effectively to the achievement of the objectives of that campaign.
It was for this reason that, in August 1984, my country organized a national seminar on peace and disarmament, that it was host to the International Conference on Peace and Human Rights in January 1985, and finally to the Regional Conference on Security, Disarmament and Development, which has just been held from 13 to 16 August 1985 in Lone. In this connection, it is appropriate to note that this latter Conference adopted the so-called Lome Declaration and Program of Action with a view to attaining the objectives of security, disarmament and development.
The resumption of economic growth noted in the past two year in certain developed countries has not had the anticipated beneficial effect on the international economic situation. Quite the contrary, the international economic crisis has become worse throughout the world, and particularly in the developing countries. Indeed, the economic situation of those countries continues to deteriorate sharply as a result of the combined impact of the 1980 recession and the restrictive policies applied by the developed countries in respect of trade, money and finance. In the field of international trade, and in violation of the Declaration adopted by the Ministerial Meeting of the General Agreement on Tariffs and Trade (GATT) held in 1982, certain developed countries continue to pursue protectionist policies marked by a proliferation of tariff and non-tariff barriers to free trade.
As a result, the markets in which the developing countries can sell their products are becoming scarcer, while at the same time the prices of the raw materials they export have dropped on the whole by over 10 per cent in two years, reflecting the desire of the developed countries to allow the scandalous deterioration of terms of trade and the widening gap separating the rich countries from the poor to continue. In this connection, my delegation supports the proposal to hold a new round of GATT negotiations with a view to solving the problems encountered in the field of international trade, taking into account the special situation of the developing countries.
With reference to the generalized system of preferences for the benefit of the developing countries, my delegation feels it is necessary to reconfirm and reinforce those preferences without reference to any reciprocity clause.
In the field of money and finance, the international monetary system remains incapable of correcting the major financial imbalances confronting the developing countries. Interest rates are still excessively high, and the debt burden has become unbearable. Trends in debt servicing have resulted in one of the most striking paradoxes of our time. For the developing countries, which are precisely those that are most in need of financial resources for their economic and social development, in 1984 became net exporters of capital to the developed countries. Our country supports the solution to the problems of external indebtedness that was adopted by the Twenty-first Conference of Heads of State and Government of the Organization of African Unity. If the principle of repayment is acceptable, it must be recognized that such repayment must not have repercussions on the very precarious socio-economic situation of the developing countries. Repayment of debt is, moreover, linked to an improvement of the economic situation in the third world countries in general, and in Africa in particular.
At the same time the financial resources of international development institutions continue to decline, thus accentuating the multilateral co-operation crisis.
Trade, monetary, financial and development problems are closely interconnected. That is why six years ago the developing countries took the initiative in calling for global negotiations on economic co-operation for development. Notwithstanding the efforts and concessions made by the developing countries, the question of launching global negotiations remains deadlocked for lack of the necessary political will on the part of the developed countries or, more accurately, because of their determination to continue to cling to the privileges conferred upon them by an anachronistic international economic order.
This year in Luanda, the Ministers of Foreign Affairs of the non-aligned countries addressed an appeal to the developed countries for them finally to agree jointly with the developing countries to join in global negotiations on the basis of the two-stage approach proposed at the Seventh Summit Meeting of the Non-Aligned Countries in New Delhi. My delegation hopes that the developed countries will seize the opportunity afforded by the fortieth anniversary of the establishment of our Organization to reply favorably to that appeal and at this session begin these long-awaited negotiations.
Pending the start of the global negotiations and their ultimate conclusion, it is important that immediate and urgent steps be taken in the interest of the developing countries. That is why Togo also supports the earliest possible convening of an international conference on monetary and financial questions, with a view to resolving, among other things, the problems of indebtedness and development financing.
Within the context of the gloomy picture marking the economies of the developing countries in general, the situation in Africa is particularly glaring. In Africa the alarming manifestations and symptoms of the world-wide economic crisis have grown considerably worse under the twofold impact of drought and desertification and of declining prices of raw materials exported by the continent. In this regard, the international community has displayed reassuring solidarity in providing many kinds of aid to the people affected. My delegation takes this opportunity to thank the countries that are friends of Africa, along with all those individuals whose generosity, creative genius and hard work have made it possible to alleviate the plight of the victims of natural disasters in
Africa. But it is not enough, however, to come to grips with emergency situations. What matters also is for the international community to adopt appropriate measures with a view to supporting African countries in their medium and long-term development efforts. For their part, the Heads of African States gathered in Addis Ababa at the Twenty-first Summit Meeting of the Organization of African Unity shouldered their responsibility. It remains for the international community to assume its own responsibilities. In this connection, my delegation welcomes the convening of a special session of the General Assembly devoted to the critical economic situation in Africa. That special session of the General Assembly could be held at the beginning of next year.
The forty-second session of the Council of Ministers of the Organization of African Unity, held in Addis Ababa from 10 to 17 July 1985, adopted a resolution declaring that the Antarctic must be the common heritage of mankind. That resolution seeks to extend international co-operation to the Antarctic region in the best interests of all mankind. We appeal to all States to study this issue at the current session of the General Assembly with the full attention it deserves.
The men and women who survived the unspeakable horrors of war doubtless appreciate much more than we do the incalculable value of freedom, human dignity and peace. These men and women who have seen their countries reborn out of the ashes and regain economic momentum benefiting from aid provided by friendly countries hardly need academic exercises to profess their faith in solidarity among peoples and the interdependence of nations. Above and beyond any other consideration, the witness those men and women bear confirms how right and just are the ideals that inspired the founding of our Organization.
Better than any theory/ that witness borne by those men and women who learned from the lessons taught by history is conducive to consolidating our conviction of the need to strive tirelessly to safeguard and give tangible expression to the noble principles and objectives of the United Nations.
In the 40 years of existence of our community we have learned that the most influential voices belong to those who, supported by their economic, financial and military advantages, know how to accommodate themselves to the search for appropriate solutions to the multiple and complex problems of our time.
If world equilibrium, at present so fragile and precarious, is to be stabilized once and for all it must depend essentially no longer on the goodwill of the great Powers but rather on the concerted efforts of all countries, large or small, that cherish peace and particularly on the efforts of the Movement of Non-aligned Countries, as an essential instrument in strengthening international peace and security.
If the Movement is to play a greater role in resolving the burning questions of concern to our Organization and to be able to uphold and defend the noble ideals of the United Nations, it is urgently necessary for us to close our ranks and strengthen our cohesion and solidarity.
Thus, on behalf of my country, Togo, I invite all non-aligned countries to promote the consolidation of the structures of the Movement, an end to internecine wrangling and the intensification and diversification of South-South co-operation.
If the fortieth anniversary of the United Nations can give birth to new hope for the strengthening of peace and trust among nations and the advent of more just and equitable co-operation, our Organization will give stronger proof than ever of the reason for its existence.
If we honor the fortieth anniversary of the United Nations by some signs heralding the progressive elimination of existing hotbeds of tension, the effective resumption of negotiations on nuclear disarmament and the partial recasting of international economic relations, we shall have proved that men and women on this earth, which for everyone's sake we want to be a peaceful one, are far more keenly aware than might be thought of our common destiny.
